UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1715


In re: JAMES LESTER ROUDABUSH, JR.,

                Petitioner.



                 On Petition for Writ of Mandamus


Submitted:   August 25, 2016                 Decided:   August 29, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James Lester Roudabush, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James     Lester     Roudabush,     Jr.,     petitions         for    a    writ    of

mandamus,        seeking    an   order    from     this       court     directing        the

Secretary to the Fourth Circuit Judicial Council to rescind an

order    prohibiting        Roudabush’s        filing    of    judicial          complaints

under 28 U.S.C. § 351 (2012) without first obtaining leave of

the Chief Judge and the Clerk of this court to file all papers

Roudabush        submits    to   the     court    pursuant       to     that      statute.

We conclude that Roudabush is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only

in   extraordinary         circumstances.         Kerr    v.    U.S.        Dist.   Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509, 516-17 (4th Cir. 2003).                Mandamus may not be used as a

substitute for appeal.            In re Lockheed Martin Corp., 503 F.3d

351, 353 (4th Cir. 2007).              Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

       The relief sought by Roudabush is not available by way of

mandamus because Roudabush fails to establish any clear right to

relief from this court in the form of an order directing the

rescission of a Judicial Council order and that the Clerk of

this     court     file    all   papers     Roudabush         submits       pursuant      to

28 U.S.C. § 351.           Accordingly, we deny the petition for a writ

                                           2
of mandamus.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                             PETITION DENIED




                                     3